Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

WEST PALl\/I DIVISION
IN ADMIRALTY
CASE NO.
CERTAIN UNDERWRITERS AT LLOYDS
OF LONDON SUBSCRIBING TO
POLICY NO. B0799M0029630k,
Foreign Corporations,
Petitioner,

V.

PERO FAMILY FARM FOOD CO., LTD.,
a Florida corporation.

Respondents.
1

PETITION FOR DECLARATORY RELIEF
Petitioner, CERTAIN UNDERWRITERS AT LLOYDS OF LONDON

SUBSCRIBING TO POLICY NO. B0799MCOZ9630k (“Underwriters”), individually
and collectively foreign corporations, by and through its undersigned attorneys, files

this Petition for Declaratory Relief and states:

NATURE AND SUBJECT OF ACTION
1. This is an action for Declaratory Relief pursuant to 28 U.S.C. § 2201.

2. This is also an action in Admiralty pursuant to Federal Rules of Civil
Procedure Rule (9)(h).
3. The subject matter of this action is a Marine Cargo Policy bearing

policy number B0799MC029630k and effective dates of May 1, 2017 through and
including May 1, 2018 (hereinafter “the Subject Cargo Policy”). A complete copy of
the Subject Cargo Policy is attached hereto as Exhibit “A.”

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeos'r Second Avenue, Suite 1200 -Miomi, F|orido 33131 - Te|ephone: 305-379-3686 'Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 2 of 13

THE PARTIES

4. The Underwriters subscribing to the Subject Cargo Policy are several
syndicates at Lloyds of London, which include Newline Syndicate 1218, Barbican
Syndicate 1955, Advent Syndicate 0780, and the consortium of syndicates
designated as PCG 9146.

5. Syndicate PCG 9146 is comprised of Pioneer Syndicate 1980, Antares
Syndicate 1274, XL Catlin Syndicate 2088, and Argo Global Syndicate 1200.

6. Each of these syndicates is, in tum, comprised of members of Lloyd’s of
London that subscribe to or provide the capital necessary to underwrite the Subject
Cargo Policy.

7 . None of the members-commonly referred to as Names-are citizens or
residents of the state of Florida.

8. A Managing Agent manages each syndicate.

9. Each of the l\/lanaging Agents for each the syndicates that subscribe to
the Subject Cargo Policy are corporate entities created under the laws of the United
Kingdom, and all have their principal places of business in London, England.

10. Newline Corporate Name Limited is the sole member of Newline
Syndicate 1218.

11. Newline Corporate Name Limited is incorporated under the laws of the
United Kingdom, with its principal place of business in London, England, and is
therefore a subject of the United Kingdom.

12. Barbican Corporate Member Limited is the only member of Barbican
Syndicate 1955.

13. Barbican Corporate l\/lember Limited is incorporated under the laws of
the United Kingdom, with its principal place of business in London, England, and
is therefore a subject of the United Kingdom.

14. Advent Capital Limited is the sole member of Advent Syndicate 0780.

_2_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Sou'rheost Second Avenue, SUiTe 1200 -I\/\iomi, F|orido 33131 ~ Te|ephone: 305-379-3686 -Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 3 of 13

15. Advent Capital Limited is incorporated under the laws of the United
Kingdom, with its principal place of business in London, England, and is
therefore a subject of the United Kingdom.

16. Liberty Corporate Capital Limited is the sole member of Pioneer 1980.

17. Liberty Corporate Capital Limited is incorporated under the laws of
the United Kingdom, with its principal place of business in London, England, and is
therefore a subject of the United Kingdom.

18. Antares Capital Limited, Antares Underwriting Limited, and Treimco
Limited are the only members of Antares Syndicate 127 4.

19. Antares Capital Limited is incorporated under the laws of the United
Kingdom, with its principal place of business in London, England, and is therefore a
subject of the United Kingdom.

20. Antares Underwriting Limited is incorporated under the laws of the
United Kingdom, with its principal place of business in London, England, and is
therefore a subject of the United Kingdom.

21. Treimco Limited is incorporated under the laws of the United
Kingdom, with its principal place of business in London, England, and is therefore a
subject of the United Kingdom.

22. China Re UK Limited is the sole member of XL Catlin Syndicate 2088.

23. China Re UK Limited is incorporated under the laws of the United
Kingdom, with its principal place of business in London, England, and is therefore
a subject of the United Kingdom.

24. Numerous individual Names make up Argo Global Syndicate 1200.
These Names are the only members of Argo Global 1200. All of them are
corporations incorporated under the laws of the United Kingdom, with their
principal place of business in London, England. They are therefore subjects of the
United Kingdom.

25. Upon information and belief, at all material times, PERO FAMILY
FARl\/l FOODS CO., LLC. (hereinafter referred to as “Pero Farms”) is a corporation

_3_

HAMILTON, MILLER & BIRTHISEL, LLP
150 SouTheolsT Second Avenue, Suite 1200 -I\/\Iolmi, F|orido 33131 ' Te|ephone: 305-379-3686 -Focsimile: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 4 of 13

authorized and existing under the Laws of the State of Florida and does business in
Palm Beach County, Florida.

26. Pero Farms is a grower of vegetables. lt offers a variety of plant-based
foods that are prepared and packaged for retail sale at grocers including Publix and
Winn-Dixie.

27. Pero Farms markets the sale of bagged vegetables, bagged and
packaged salads, and vegetable-based side dish kits.

28. Pero Farms purchases bagged, dry seed, Which it then tenders to third
party growers including but not limited to Trans Gro located in Florida.

29. Trans Gro plants the dry seeds in soil pods which are then placed on
racks in its greenhouses located in Immokalee, Florida. The planted seeds are
grown to seedlings.

30. At a certain stage, if the seedlings are deemed sufficiently mature to be
transported to Pero Farms’ fields, they are planted with the intent of maturing and
growing produce for harvest.

31. Once the mature vegetable crops are harvested by Pero Farms, the
produce is placed aboard dump trucks and transported by Pero Farms from its
fields to its storage and packing facility.

32. Pero Farms is the primary named assured on the Subject Cargo Policy

at issue in this case.

JURISDICTION AND VENUE
33. This Court has diversity jurisdiction by virtue of 28 USC § 1332
because there is diversity of citizenship and the amount in controversy exceeds the
sum of $'75,000 exclusive of interest, attorney fees and costs.
34. This Court has admiralty or maritime jurisdiction pursuant to 28

U.S.C. § 1333, as the subject matter of this action involves a contract of wet marine

insurance.

_4_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost$econd Avenue, Suite 1200 -Miomi, Florido 33131 ~ Te|ephone: 305-379-3686 ~Folcsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 5 of 13

35. Venue is proper in the Southern District of Florida pursuant to 28 USC
§ 1391(a) because a substantial part of the events giving rise to the claim occurred
in the district and the contract of insurance was delivered in this district.

36. All proper and present interests are before the Court by proper
process

37. All conditions precedent to the initiation and maintenance of the action

have been complied with, have occurred, or have been waived.

THE UNDERLYING CARGO CLAIM

38. On or about September 10, 2017, named storm Hurricane lrma struck
southern Florida.

39. Thereafter, Pero Farms submitted a claim to Underwriters for losses
allegedly caused by Hurricane Irma.

40. The claim includes the loss of harvested produce which was in storage
in Pero Farm’s cooled storage facility in Delray Beach, Florida (herein “the
harvested produce claim”). Pero Farms valued this portion of the claim at
$1,345,566.02.

41. The claim also includes the loss of seedlings which had been planted by
Trans Gro for Pero Farms, located in greenhouses owned and operated by Trans Gro
in Immokalee, Florida and which suffered damage from Hurricane lrma (herein
“the greenhouse seedling claim”). Pero Farms valued this portion of the claim at
$1,880,397.44.

42. The claim also includes the loss of crops and crop coverings planted in
Pero Farm’s fields located in Delray Beach, Palm City and Clewiston, Florida
(herein “the planted crop claim”). Pero Farms valued this portion of the claim at
$3,471,496.'72 for the planted crops, and $95,601.44 for the coverings.

43. Underwriters accepted coverage for the loss of the harvested produce

claim and have previously made a payment to Pero Farms for $1,345,566.02.

-5-

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost$econd Avenue, Sui're 1200 -Miomi, Florido 33131 - Te|ephone: 305-379-3686 -Fo\csimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 6 of 13

44. Underwriters have disclaimed coverage under the Subject Cargo Claim
for the greenhouse seedling claim and the planted crop claim for the reasons set

forth herein.

THE CARGO POLICY

45. Underwriters subscribed to and underwrote a Marine Cargo Policy
bearing number B0799MC029630k issued to Named Assured, Pero Farms and other
additionally named assureds. The Policy bore effective dates of May 1, 2017
through and including May 1, 2018.

46. This cargo coverage was first bound in 2015 and renewed annually
thereafter.

47. On or about April 8, 2015, insurance broker, Lonmar Global, via its
Marine Cargo Divisional Director, lan Balchin, met with the Newline cargo
underwriter in London to obtain a quote for a cargo policy for Pero Farms.

48. At all times material, Lonmar Global was an agent and representative
of Pero Farms.

49. All acts, statements, and representations made by Lonmar Global on
behalf of Pero Farms is binding upon Pero Farms under principles of agency.

50. Pero Farms, via Lonmar Global, represented to Newline that it was a
Florida based farm which produced primarily fresh peppers and green beans. Pero
Farms specifically requested “coverage from picking to end of storage at farm only.”

51. Pero Farms submitted several documents to Newline for consideration
including (1) ACORD Commercial lnsurance Application; (2) ACORD 823 for
additional premises; (3) ACORD 140 Property Section (with attached Statement of
Value). ACORD forms 823 and 140; (4) Cargo/Stock Throughput Questionnaire;
and (4) Storage Extension Form.

52. ACORD 140 Property Section and the SOV reflect the “named
locations” provided by the Assured. lt lists five (5) properties owned by the Assured

where buildings are located in Delray Beach, Florida and Omega, Georgia.

_6_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeols'r Second Avenue, Suite 1200 -Miomi, Florida 33131 l Te|ephone: 305-379-3686 -Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 7 of 13

53. ln the Cargo Questionnaire, Pero Farms indicated it was seeking cargo
insurance for “produce, primarily peppers and beans.” Pero Farms also represented
that coverage was sought for “domestic shipments” and it listed “green beans +
peppers on vehicles (dump trucks) moving from field to packing house. Seed is also
stored on location.”

54. Coverage was quoted, and ultimately bound, for cargo transit and
storage “from field to packing house” and this was clearly indicated on the policy
slip.

55. Coverage under the initial 2015 policy was effective from May 1, 2015
through and including l\/.[ay 1, 2016,

56. On or about April 21, 2016 a renewal quotation was issued to Pero
Farms on the same terms and conditions as expiring other than a premium increase
to US $15,500, due to a reported increase in average stock values from US $2.55
million to US $3.7 million. The renewal policy was issued effective May 1, 2016,

57 . On or about l\/Iay 11, 2016, Newline emailed Lonmar Global and
requested a copy of the current Statement of Value (SOV) for Pero Family Farms.

58. On l\/Iay 12, 2016 Lonmar Global responded with the an SOV which
maintained the same four (4) buildings located at 14095 SR 7 Delray Beach, FL
33446 as listed on the SOV provided with the ACORD application in 2015.

59. On or about June 20, 2016, Endorsement 2 was added to the Subject
Cargo Policy to include a chilled/frozen clause. Pero Farms represented that
coverage was mainly for dried and ambient temperature produce, but on occasion
goods Were chilled/temp controlled.

60. ln August of 2016 an updated SOV was submitted which limited the
buildings at the Delray Beach location to two (2) the main packing house (with
estimated stock value of USD 5,000,000) and an office/distribution center.

61. The renewal quote was issued on or around 8 May 2017 with a retro-

active effective date of 1 l\/lay 2017, on terms and premium as expiring. The SOV

_7_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost$econc| Avenue, Suite 1200 -Miomi, Floric|ol 33131 - Te|ephone: 305-379-3686 -Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 8 of 13

submitted by Pero Farms was attached and incorporated therein by specific
reference
RELEVANT POLICY WORDING
62. The policy states that the type of insurance provided was Marine
Cargo Insurance.

63. The Policy provides for the following conveyances and Voyage limits:

Conveyances: Any means of conveyance by land, sea or air.
Voyage/Geographical
Limits: From: Ports and/or places in North America

To: Ports and/or places in North America

Including whilst at rest and/or in store and/or
whilst at contractors

lncluding transshipment risks whether customary
or otherwise.

64. The subject matter insured under the Subject Cargo Policy was:

Subject-Matter

Insured: All goods and/or merchandise of every description
incidental to the business of the Assured or in
connection therewith consisting principally of, but
not limited to, Peppers &/or Beans &/or seeds &/or
Farm produce and/or packing and/or plastic
covering.

65. Coverage is subject to the following conditions:

Conditions: All risks of physical loss or damage from
whatsoever cause howsoever arising subject to
lnstitute Frozen Food Clauses (A) (Excluding
Frozen Meat) CI.263 i.1.86 amended to
chilled/refrigerated/atmospherically
controlled/fresh so far as applicable.

Duration of Vovage Clause

Within the geographical limits of this policy, cover
hereunder shall attach from the time the Assured
assumes an interest in and/or responsibility for the
subject matter insured and continues
uninterrupted, including transit, stock and location

_g_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost Second Avenue, Suite 1200 ~Miomi/ F1oridol 33131 - Te|ephone: 305-379-3686 ~Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 9 of 13

coverage until that interest and/or responsibility
ceases.

Further including the risks of loading prior to and
unloading after arrival of all transits hereunder .....
66. The Subject Cargo Policy also provided the following General
Condition:
Location Definition:
For the purposes of this policy “location” unless otherwise agreed in hereto, is
defined as any building, tank, wharf, pier, bulkhead (or groups thereof)
bounded on all sides by public streets or open waterways or open landscape,
each of which shall be not less than fifty feet wide.

67. The following monetary limits, deductible, and basis for valuation are

set forth l in the Subject Cargo Policy:

Basis of

Valuation: Selling Price

Monetary Limits: USD 5,000,000 Any one location.
USD 150,000 Any one domestic inland
conveyance

Deductible: All claims for loss, damage or expense resulting

from any one occurrence or series of occurrences
arising out of one event, shall be adjusted as one
claim, and from the amount of such adjusted claim
there shall be deducted the sum of:

USD 1,000 for transits
USD 7,500 for stock but USD 10,000 for windstorm.

68. The policy slip also contains and incorporates the following
information submitted by Pero Farms when it sought coverage and coverage was

bound:

No claims 5 years.
Average stock over all locations USD 3,700,000
SOV as attached.

_9_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost Second Avenue, Sui're 1200 -Miomi, Florio|o 33131 ~ Telephone: 305-379-3686 ~Fclcsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 10 of 13

Transits from field to packing house USD 124,000,000
Sales USD 225,000,000 (distribution not at Assured’s risk)

THIS ACTION

69. There exists a bona fide actual present and practical need for the
declaration of coverage as to a state of facts concerning the rights and obligations of
Underwriters under the Subject Cargo Policy.

70. Underwriters and the Respondent, and each of them, have an actual,
present, controversy in the subject matter described herein.

71. Underwriters is in doubt of its rights under the policy and, by this
Petition, seeks a declaration of its rights and obligations with respect to the
aforesaid claim and a finding by this Court that under the above-referenced policy

of insurance, Underwriters has obligation to make any payment for said claim.

COUNT I- THE CARGO POLICY DOES NOT COVER CROPS

72. Underwriters incorporates paragraphs 1-71 as if fully set forth herein.

73. The Subject Cargo Policy provides coverage Pero Farms’ cargo while in
transit from the fields to storage and while in storage at any one location as defined
therein.

74. The nature of the insured cargo is the goods and merchandise which
Pero Farms is in the business of selling.

75. Pero Farms is in the business of selling packaged produce, including
but not limited to peppers and beans.

7 6. Pero Farms also sought coverage for, and Underwriters expressly
agreed to provide coverage for, seeds, packaging and plastic coverings while in
transit or in storage any one location as defined therein.

77. Underwriters have satisfied its obligations under the Subject Cargo
Policy by its prior payment for the harvested produce claim.

78. Underwriters has no obligation to make further payment under the

Subject Cargo Policy for the greenhouse seedling claim or the planted crop claim.

_1()_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeosf Second Avenue, Suite 1200 'Miomi, Floridol 33131 - Te|ephone: 305-379-3686 -Folcsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 11 of 13

79. The seedlings, planted crops and crop covers were not in transit at the
time of the loss, therefore, there is no “in transit” coverage.

80. The seedlings, planted crops and crop covers were not in storage at any
location as defined by the Subject Cargo Policy; therefore there is no “location”
coverage.

81. Seedlings and immature plants are crops and the Subject Cargo Policy
does not provide crop coverage.

82. Pero Farms specifically sought cargo coverage for the transit and
storage of fresh harvested produce, dry seeds and packaging from field to storage
and while in storage.

83. Pero Farms did not intend to seek, nor request, crop insurance from
Underwriters

84. Underwriters are not authorized nor rated to underwrite crop
insurance.

85. There was no expectation, meeting of the minds, nor consideration

provided for crop coverage or coverage for planted seedlings and plants.

COUNT II- ALTERNATIVELY, THE APPLICABLE POLICY LIMIT IS $5
MILLION UNDER THE LOCATION LIMITS

86. Underwriters incorporates paragraphs 1-71 as if fully set forth herein.

87. Underwriters expressly deny that coverage exists under the Subject
Cargo Policy.

88. However, should coverage be found to exist, the Subject Cargo Policy
provides only a $5 million limit for “location” coverage.

89. The total amount of Pero Farm’s claim is $6,793,061.62.

90. If coverage existed, Underwriters payment obligation would be limited
to $5 million.

91. Underwriters have already made a payment of $1,345,566.02, thereby
eroding the available limits to $3,654,433.98.

_11_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeost Second Avenue, Suite 1200 'Miomi, Florio|o 33131 ~ Te|ephone: 305-379-3686 ~Focsimi|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 12 of 13

92. lf coverage exited, Underwriters payment obligation would be limited
to a maximum of $3,654,433.98 subject to the terms and conditions of the Subject
Cargo Policy.

COUNT III- ALTERNATIVELY COVERAGE IS LIMITED T(] THE
“SELLING PRICE” AT THE TIME OF THE LOSS

 

93. Underwriters incorporates paragraphs 1-71 as if fully set forth herein.

94. Pero Farms’ claim is premised upon the estimated selling price of
mature harvested produce which may or may not have been yielded from the
immature seedlings and planted crops.

95. lf coverage exists under the Subject Cargo Policy, which Underwriters
expressly dispute, the valuation of any loss is the selling price of the cargo as of the
time of the loss,

96. As such, Pero Farm’s remaining claim must be calculated based on the
selling price of seedlings and immature plants.

97 . Whether each seedling or immature plant would yield any produce at
all would be speculative at best.

98. Whether an ultimate harvested yield would be sufficient in quality to
ultimately package and sell to customers, would be speculative at best.

WHEREFORE, Petitioner respectfully requests that this Court enter a final
judgment in Underwriters’ favor declaring that:

a. The Subject Cargo Policy does not provide coverage for the remaining

claims submitted by Pero Farms due to Hurricane lrma.

b. Underwriters has satisfied its payment obligations under the Subject
Cargo Policy for the portion of the claim that Was covered. As there is
no coverage for the remainder of the claim, Underwriters has no further
payment obligation.

c. Lexington further request judgment for its costs and disbursements

incurred herein and for such other relief as may be warranted.

_12_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Souiheosi Second Avenue, Suite 1200 -M10m1, Florida 33131 - Te|ephone: 305~379-3686 -Focs1m1|e: 305-379-3690

Case 9:18-cv-81680-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 13 of 13

Dated: December 7, 2018

Respectfully submitted,

/s/ Krista Fowler Acuna

Krista Fowler Acufia

Fla. Bar No. 650791

HAMILTON, MILLER & BIRTHISEL, LLP
Attorneys for Petitioner

150 Southeast Second Avenue, Suite 1200
Miami, Florida 33131-2332

Telephone: 305-379-3686

Facsimile: 305-379-3690

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on December 7, 2018, l electronically fled the
forgoing document with the Clerk of the Court using CM/ECF.

/s/ Krista, Fowler Acuria
Krista Fowler Acuna

_13_

HAMILTON, MILLER & BIRTHISEL, LLP
150 Souiheost Second Avenue, Suite 1200 -Miclmi, Florio|ol 33131 - Telephone: 305-379-3686 'Focsimi|e: 305-379-3690

